IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 27 WAL 2020
OFFICE OF THE ATTORNEY GENERAL             :
AND PENNSYLVANIA STATE POLICE,             :
                                           :   Petition for Allowance of Appeal
                   Respondents             :   from the Order of the
                                           :   Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
JACK O. EDMUNDSON, JR., $18,733.02         :
US CURRENCY AND ASSORTED ITEMS             :
OF PERSONAL PROPERTY,                      :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.